The opinion of the Court was delivered by
Lewis, J.
— Where a suit before a justice of the peace is terminated by any act or agreement of the parties which amounts, directly or indirectly, to a discontinuance of the action, it is part of the official duty of the justice to enter such act or agreement upon his docket, and the docket entry is evidence of the same. An acquiescence in the termination of the suit, so entered, for thirty-nine years, removes all doubt, if any before existed, respecting the propriety of admitting such evidence. The agreement of the 21st January, 1812, by which the parties appointed certain persons to survey and mark the line between them, with the provison therein contained respecting the expense, and the entry on the docket of the payment of a part of the expense by one of the parties, on the 7th May, 1812, with the acquiescence which followed, was a discontinuance of the action, and was properly admitted in evidence, as tending to prove the facts therein stated.
The award, or report of the survey, after proof of the handwriting of the agents thus appointed to make it, aided with the evidence that it was made in 1812, in the presence of the parties, and the testimony tending to show an acquiescence in the line so established or ascertained, was also properly admitted in evidence. Its effect was for the consideration of the jury.
We do not see sufficient evidence upon the paper-book to warrant us in saying that the Court was in error in charging that “ there was no prbof of such adverse possession on the part of the defendants and those under whom they claimed, as the law required.”
We see no error in the record, and the judgment is therefore to he affirmed.
Judgment affirmed.